Citation Nr: 1043080	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 
1970. Service personnel records in the Veteran's claims file 
verify his status as a combat Veteran, specifically his receipt 
of the Purple Heart, and an Army Commendation Medal with a valor 
device. See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied entitlement to a TDIU.  In a July 2008 
Board decision, the Veteran was denied a TDIU.  He appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2010 Memorandum decision, the 
Court vacated and remanded the Board's decision for further 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

The Veteran's service-connected disabilities consist of post-
traumatic stress disorder (PTSD) rated as 50 percent disabling, 
residuals of a right tibia fracture rated as 10 percent 
disabling, and tinnitus rated as 10 percent disabling.

In a February 2004 private treatment from the Goldsboro 
Psychiatric Clinic it was noted that the Veteran had been a 
shipping and receiving clerk for the past 20 years.  The 
physician indicated that the Veteran was unable to sustain social 
relationships and was moderately compromised in his ability to 
sustain work relationships due to his service-connected PTSD.

In a March 2004 VA treatment note, the Veteran indicated that he 
had recently lost his job and medical insurance.

In his June 2004 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the Veteran indicated 
that he completed a high school education and that he became too 
disabled to work as of March 5, 2004.  In this report, the 
Veteran indicated that he did not leave his last job because of 
his disabilities and that he had not tried to obtain employment 
since he became too disabled to work.

The Veteran's former employer completed a VA Form 21-4192 
(Request for Employment Information in Connection with Claim for 
Disability Benefits) in January 2005, noting that the Veteran had 
worked 40 hours per week from January 8, 1979 to March 5, 2004 as 
a material handler.  It was further noted that no concessions had 
been made to the Veteran by reason of age or disability and that 
the reason for the Veteran's termination of employment was lay 
off.

In an April 2005 VA PTSD examination report, the Veteran reported 
that he looked for work after the plant was shut down but gave up 
because no one would hire him.  The examiner indicated that the 
Veteran had not worked since March 2004 and exhibited an adequate 
intellectual capacity as well as a moderately severe impairment 
of psychosocial functioning.  It was not indicated that his PTSD 
precluded employment.

An April 2005 VA orthopedic examination noted that the Veteran 
walked with a limp and used a cane.  It was not indicated that 
his tibia fracture residuals precluded employment.

In the memorandum decision, the Court determined that failure of 
the Board to discuss the August 2005 Global Assessment of 
Functioning (GAF) score provided by his private mental health 
care provider, the Goldsboro Psychiatric Clinic resulted in an 
inadequate reasons and bases for the denial of TDIU.  It should 
be pointed out that this facility is known at VA to be a "PTSD 
paper mill" - pay your money and get a PTSD diagnosis completed 
with symptoms guaranteed to get you rated 100 percent disabled, 
no matter how mild or severe your actual psychiatric condition 
is.  The Board can only hope that one day, the North Carolina 
medical board will undertake action to investigate the operations 
of this private practice.

In order to comply with the Court decision, additional 
development is necessary.  It is unknown whether the Veteran has 
applied for or is in receipt of Social Security Administration 
disability (SSD) benefits.  Further, since many years have 
passed, and it is unclear whether the Veteran continues to 
receive treatment through his private health care providers or 
VA, any current records should be obtained.  Furthermore, many 
years have passed since the Veteran was afforded VA medical 
examinations to determine the status of his service-connected 
disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non VA, who 
treated him for PTSD, residuals of a right 
tibia fracture, and/or tinnitus.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow him the opportunity to obtain 
and submit those records for VA review. 

2.  The RO should inquire of the Veteran if 
he has applied for or is in receipt of SSD 
benefits.  If the response if affirmative, 
the RO is to obtain from the SSA the 
records pertinent to the appellant's claim 
for SSD benefits as well as the medical 
records relied upon concerning that claim.

3.  After the above developments have been 
completed to the extent possible, the 
Veteran should be afforded a VA PTSD Review 
examination to evaluate the severity of his 
PTSD.  All indicated tests and studies are 
to be performed, and a comprehensive 
social, educational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA PTSD Review Examinations, and must 
include a discussion of the effects of PTSD 
on occupational and social functioning.  
The examiner is requested to comment on any 
private medical findings, including GAF 
scores.  Sustainable reasons and bases, 
with an in-depth discussion supporting the 
position taken by the examiner, are to be 
provided.  

4.  After all the above developments have 
been completed to the extent possible, the 
Veteran should be afforded a VA general 
medical examination to determine whether 
the Veteran's service-connected 
disabilities (PTSD, residuals of a right 
tibia fracture, and tinnitus) are totally 
disabling.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  

Following a review of the claims folder, 
and examination of the Veteran, the 
physician is to indicate whether the 
Veteran's service-connected disabilities 
preclude gainful employment.  The examiner 
is to keep in mind that total disability 
exists when there is impairment of mind 
or body which is sufficient to render 
it impossible for the average person to 
be gainfully employed.  Sustainable 
reasons and bases, with an in-depth 
discussion supporting the position taken by 
the examiner, are to be provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

